Title: To George Washington from Seven Nations Chiefs, 4 February 1796
From: Chiefs of Seven Nations
To: Washington, George


          
            
              Brother—
              Caknawage February the 4—1796
            
            We hope that the grate Spirit be plsed to so order it that, the Bearers hearof, Sent and Inpowerd by us Chiefs of the Seven Nations and Chief wariers, yong men Women and Children in Councill and all agreed as one, we hope the[y] m[a]y have the plshure of finding you in perfect halth as the[y] leve us at present
          
          
            
              Brother—
            
            We are Sencible that your will not think it strang for us to Send our depitues to you as we have Informd you of the reason last fall from the treaty at Fort g⟨eorge⟩ which our Brother of the state of New york ⟨mutilated⟩ our Brothe Coln Wadsworh sent by you p⟨rom⟩ised us that they would inform you all that ⟨mutilated⟩ betwixt us at the treaty hald thare.
          
          
          
            
              Brother—
            
            When we parted with our Brothers last faul ⟨mutilated⟩ told us the thought is was not Nesery for so me ⟨mutilated⟩ thare Brothers to Come on Busness—we Co⟨mutilated⟩ on the matter and Joins with them in opineo⟨mutilated⟩ that reason have Sent these fore depit⟨ues on⟩ behalf of us Chiefs of the seven Nation⟨s.⟩
          
          
            
              Brother—
            
            We have put the minds of our harts ⟨mutilated⟩ and the[y] will enfold them to you—⟨mutilated⟩ our wishes may be taken in to good C⟨mutilated⟩ and a good path made for Brother and ⟨mutilated⟩en to walk in hearafter.
          
          
            
              Brother—
            
            We have no more to Say by way of pen and ink only that we wish for angreement to the Setesfaction of you and us Brothers—through our depitues and Begs it as a Brotherly favour that thay may not want for a comfortble refreshment while with you—So no more but pray for a long and a happy Life for our Grat and honourable Brother Onatagamas Gorge Washington President—of the united States.
            
            
              
                
                
                Chiefs
              
              
                
               
                Onasategen
              
              
                
               
                Sotogwen
              
              
                Grat turtle
               
                Garoniatsigowa
              
              
                
                
                Ononwarogan
              
              
                
                
                Sganawati
              
              
                Caknawage Chiefs
              
                Soteriiosgon
              
              
                
              
                Gentaragenra
              
              
                
                
                –––––––––––
              
              
                
               
                Sonatsiowane
              
              
                Wolf
                
                anatonnonne
              
              
                
                
                thareha
              
              
                
                
                gaientatirhon
              
              
                
                
                Sgahentowane
              
              
                
                
                –––––––––––
              
              
                
                
                Sgahetati
              
              
                St Regies Chiefs
                
                tharoningethon
              
              
                
                
                tionatogena
              
              
                
                
                Atihentongo
              
              
                
                
                Athawentha
              
              
              
                
                
                –––––––––––
              
              
              
                Lake two mountins
                
                Onitha
              
              
                
                
                gaiarawagon
              
              
                
                
                ganistian
              
              
                
                
                ahg⟨su⟩sen
              
            
          
        